Citation Nr: 1201289	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  06-25 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for rheumatoid arthritis and for degenerative arthritis of the hands, wrists, shoulders, elbows, and spine.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1986 to October 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing before the undersigned in December 2008, and a transcript of the hearing is associated with his claims folder.  The case was remanded to the RO in February 2009 and July 2010.  

The Board notes that the Veteran was represented by Veterans of Foreign Wars of the United States but had indicated in December 2008 that he wanted to revoke that representative's authority to represent him.  The Board sent a letter to the Veteran in September 2011 describing his representation options and indicating that if he did not respond to the letter, the Board would assume he wants to represent himself.  No response has been received, and the letter was not returned as undeliverable.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case to the RO in July 2010 in order to develop and readjudicate the issues.  The development to take place on remand was to include a VA examination of the Veteran.  The Veteran was scheduled for a VA examination, but failed to appear.  The July 2011 supplemental statement of the case attempting to inform the Veteran of this was returned as undeliverable.  However, VACOLS currently shows the Veteran to have a new address which has successfully been sent mail since that time, in August and September 2011.  

Under the circumstances, the examination should be rescheduled in light of the fact that it appears that the Veteran has a new address.  

The Board stresses to the Veteran that his cooperation with VA's attempt to assist him with his claim is expected. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination of the hands, wrists, shoulders, elbows and spine (with notice sent to his new address.)  The claims file must be made available to the examiner for review in connection with the examination.  All medically indicated special tests, such as x-rays, should be conducted.  The examiner should clearly report whether or not the Veteran has degenerative arthritis of the hands, wrists, shoulders, elbows and/or spine.  As to each such joint affected by degenerative arthritis, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more likelihood) that such degenerative joint disease was manifested during service or is causally related to service. 

The examiner is also requested to provide a rationale for all opinions expressed. 

2.  After completion of the above, the RO should review the expanded record and readjudicate the Veteran's claim for service connection for arthritis of the hands, wrists, shoulders, elbows and spine.  The RO should issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

